Citation Nr: 1546041	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  12-11 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe



INTRODUCTION

The Veteran had active duty service from October 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2015, the Board remanded the case for additional development and it now returns for further appellate review. 

Since the Veteran's claim was last adjudicated in an April 2015 supplemental statement of the case, he submitted additional evidence in July 2015.  Subsequently, in a September 2015 Informal Hearing Presentation, the Veteran's representative waived agency of original jurisdiction (AOJ) consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider it.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits. Rice, 22 Vet. App. at 453-54.  Here, a TDIU claim has been raised by the Veteran.  Specifically, in July 2015 correspondence, he alleged that his PTSD symptoms prevented employment.  Thus, the Board concludes that the holding in Rice is applicable and the Veteran's TDIU claim is properly before the Board.  Therefore, the issue has been listed on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks an increased rating for PTSD and claims that such disability prevents employment.  He was most recently examined by VA for this disability in February 2015.  During that examination, the examiner determined that when there was significant exaggeration or feigning of symptoms, such as in the Veteran's case, it is impossible to determine what symptoms a person is truly experiencing and what symptoms they are feigning or exaggerating without mere speculation.  The examiner found that the results made it impossible to determine and accurate diagnosis, or what, if any functional impairment there was as a result of those symptoms.  However, in April 2015 correspondence, J.O., a certified physician assistant, noted the Veteran's reported of an increase of nightmares, and tremors in both hands when he was anxious.  In July 2015 correspondence, the Veteran reported an increase in the frequency of nightmares along with more violent content.  In June 2014 correspondence, L.R.C., the Veteran's pastor and counselor, reported that the Veteran seemed "to be getting progressively worse."  VA treatment records do not reflect that the Veteran is malingering.  Also, there is evidence that his PTSD has increased in severity since that time, including May 2015 correspondence, in which the Veteran stated that his PTSD was extremely worse at such time.  In July 2015 correspondence he indicated that he was unable to maintain employment due to his current PTSD symptoms.  Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the February 2015 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, the record reflects that the Veteran receives treatment through VA and the most recent treatment records associated with the claims file are from February 2015.  Therefore, the AOJ should obtain the VA treatment records for treatment of PTSD dated from February 2015 to present.  Furthermore, the Veteran reported at his February 2015 VA examination that he retired in 2010 and received Social Security Administration (SSA) Supplemental Income (SSI); however, he did not indicate whether such was based on age or disability.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSI benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Finally, as noted in the Introduction, during the pendency of the Veteran's claim for an increased evaluation for his service-connected PTSD, he asserted, in part, that such disability rendered him unemployable.  Accordingly, a TDIU claim has been raised by the record and is before the Board as a component of his claim for increased evaluation and is inextricably intertwined with such claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, the Veteran's TDIU claim has not been adjudicated in the first instance by the AOJ.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993). Accordingly, the Board must remand the Veteran's TDIU claim for adjudication by the AOJ in the first instance and such will also allow the AOJ to conduct development of such claim, to include affording the Veteran's proper Veterans Claims Assistance Act of 2000 (VCAA) notice and requesting that he complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice that includes an explanation as to the information and evidence needed to substantiate a claim for TDIU and request that he complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2.  Obtain from the VA healthcare system all outstanding, pertinent records of evaluation and/or treatment of the Veteran's PTSD from February 2015 to present.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  Obtain and associate with the record all records pertaining to the Veteran concerning his claim for SSI benefits from SSA, to include all evidence and copies of any disability determinations.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

4.  Thereafter, schedule the Veteran for an examination to determine the current level of severity of the service-connected PTSD.  All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand, must be sent to the examiner for review.

All signs and symptoms of PTSD should be reported in detail.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the evidence suggesting that the Veteran's overall mental health symptoms have worsened. 

The examiner should also specifically describe the overall impact of the Veteran's PTSD on his occupational and social functioning.
 
A complete rationale for any opinions expressed and conclusions made should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




